Citation Nr: 1628590	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  07-38 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to death pension benefits as a helpless child of the Veteran.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1970.  The Veteran passed away in January 1986, and the appellant is his daughter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


REMAND

In the September 2010 Remand, the Board directed that the RO contact the appellant to provide her with an opportunity to identify all providers who have treated her for her alleged mental disabilities, to include medical records and school records.  A letter requesting the records was sent to the Veteran's address of record.  In May 2015, a letter sent to the address was returned as undeliverable.  In August 2015, the RO sent the appellant a letter to her new address requesting that she identify treatment records pertinent to her mental health condition.  The August 2015 letter was returned as undeliverable.  In the September 2015 supplemental statement of the case, the RO stated that the returned letter was sent to the appellant's address of record and could not be forwarded.  In a March 2016 statement, the appellant provided her new address.  As the appellant provided a new address and the previous letter was returned as undeliverable, the Board finds that the RO must contact the appellant at the new address and provide her with an opportunity to identify all providers who have treated her for her alleged mental disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In the September 2010 Remand, the Board also directed that the RO obtain the Veteran's claims file.  In July 2015, the RO sent the appellant a letter informing her that the Veteran's claims file was unavailable for review.  The letter was sent to the appellant's old address.  The claims file is now electronic.  The RO must ensure that the electronic claims file is complete, and inform the appellant if any of the Veteran's records are unavailable.  

Accordingly, the case is remanded for the following action:

1.  The RO must verify whether the Veteran's electronic claims file is complete.  If any of the Veteran's records are unavailable, the RO must provide the appellant and her presentative with an explanation as to why the records could not be obtained.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the appellant and her representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

2.  The RO must contact the appellant to provide her with an opportunity to identify all providers who have treated her for her alleged mental disabilities.  After obtaining the appropriate authorizations where necessary, the RO must obtain copies of the identified records that are not already in the claims file, to include the medical records and school records referred to by the appellant's representative at the June 2010 Board hearing.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the appellant and her representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

3.  After the development requested has been completed, the RO must review all development actions to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

